Name: Commission Regulation (EEC) No 681/81 of 4 March 1981 on import arrangements in respect of certain textile products originating in Taiwan
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 3 . 81 Official Journal of the European Communities No L 76/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 681 / 81 of 4 March 1981 on import arrangements in respect of certain textile products originating in Taiwan Whereas , in view of the requirements of the Community market following the accession of Greece , the quota volumes should be adjusted for 1981 and 1982 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Quota Adminis ­ tration Committee set up under Article 10 of (EEC) No 1023 / 70 , HAS ADOPTED THIS REGULATION: Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 1023 / 70 of 25 May 1970 establishing a common procedure for administering quantitative quotas ( J ), and in particular Articles 2 and 1 1 thereof, Whereas Commission Regulation (EEC) No 3020 / 77 ( 2 ) established quantitative quotas on imports of certain textile products originating in Taiwan , to cover the period 1 January 1978 to 31 December 1982 ; whereas Council Regulation (EEC) No 255 / 78 ( 3 ) confirmed those measures pending the establishment of definitive arrangements ; Whereas the quantitative quotas established by the said Regulation (EEC) No 3020 / 77 were adjusted by Regu ­ lations (EEC) No 2604 / 78 ( 4 ) and (EEC) No 1987 / 79 ( s ) to take account of the requirements of the Community market ; The quantitative quotas and allocation thereof among the Member States set out in the Annex to Regulation (EEC) No 2604 / 78 are hereby replaced , in respect of 1981 and ' 1982 , by those specified in the Annex to this Regu ­ lation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 March 1981 . For the Commission Wilhelm HAFERKAMP Vice-President (&gt;) OJ No L 124 , 8 . 6 . 1970 , p . 1 . ( 2 ) OJ No L 357 , 31 . 12 . 1977 , p . 51 . ( 3 ) OJ No L 39 , 9 . 2 . 1978 , p . 1 . ( 4 ) OJ No L 317 , 10 . 11 . 1978 , p . 1 . ( 5 ) OJ No L 229 , 11 . 9 . 1979 , p . 5 . No L 76/2 Official Journal of the European Communities 21 . 3 . 81 ANNEX Quotas referred to in Article 1 GROUP I Cate ­ gory CCT heading No NIMEXE codes 1981 Description Unit MemberStates Quantity 1981 1982 2 2 a) 55.09 55.09-01 ; 02 ; 03 ; 04 05 ; 11 ; 12 ; 13 ; 14 ; 15 16 ; 17 ; 19 ; 21 ; 29 ; 31 33 ; 35 ; 37 ; 38 ; 39 ; 41 49 ; 51 ; 52 ; 53 ; 54 ; 55 56 ; 57 ; 59 ; 61 ; 63 ; 64 65 ; 66 ; 67 ; 68 ; 69 ; 70 71 ; 72 ; 73 ; 74 ; 76 ; 77 78 ; 81 ; 82 ; 83 ; 84 ; 86 87 ; 92 ; 93 ; 97 55.09-03 ; 04 ; 05 ; 51 52 ; 53 ; 54 ; 55 ; 56 ; 57 59 ; 61 ; 63 ; 64 ; 65 ; 66 67 ; 70 ; 71 ; 81 ; 82 ; 83 84 ; 86 ; 87 ; 92 ; 93 ; 97 Other woven fabrics of cotton : Woven fabrics of cotton, other than gauze, terry fabrics, narrow woven fabrics , pile fabrics chenille fabrics , tulle and other net fabrics a) Of which other than unbleached or bleached Tonnes BNL DK F D IRL I UK GR EEC BNL DK F D IRL I UK GR EEC 1 174 129 703 1 351 45 866 742 11 5 021 83 9 49 95 3 61 52 3 355 1 176 130 707 1 362 45 868 747 12 5 047 83 10 50 95 3 61 52 3 357 3 56.07 A Woven fabrics of man-made fibres (dis ­ Tonnes BNL 1 488 1 503 continuous or waste): DK 59 60 A. Of synthetic textile fibres : F 1 409 1 476 - D 1 448 1 516 56.07-01 ; 04 ; 05 ; 07 Woven fabrics of synthetic fibres IRL 39 41 08 ; 10 ; 12 ; 15 ; 19 ; 20 (discontinuous or waste ) other than I 2 056 2 064 22 ; 25 ; 29 ; 30 ; 31 ; 35 narrow woven fabrics , pile fabrics UK 432 444 38 ; 39 ; 40 ; 41 ; 43 ; 45 ( including terry fabrics) and chenille GR 150 154 46 ; 47 ; 49 fabrics EEC 7 081 7 258 3 a) 56.07-01 ; 05 ; 07 ; 08 a) Of which : Tonnes BNL 99 101 12 ; 15 ; 19 ; 22 ; 25 ; 29 Other than unbleached or bleached DK 4 4 31 ; 35 ; 38 ; 40 ; 41 ; 43 F 87 89 46 ; 47 ; 49 D 90 93 IRL 3 3 I 139 142 UK 28 29 GR 100 103 EEC 550 564 21 . 3 . 81 No L 76/3Official Journal of the European Communities Cate CGT heading No NIMEXE codes 1981 Description Unit Member Quantity gory States 1981 1982 4 60.04 B I Under garments , knitted or crocheted , not elastic or rubberized : 1 000 pieces BNL DK 2 090 45 2 134 60 II a ) b ) c) IV b) 1 aa) dd) 2 ee ) d ) 1 aa) dd) 2 dd) 60.04-19 ; 20; 22 ; 23 : 24 ; 26 ; 41 ; 50 ; 58 ; 71 ; 79 ; 89 Shirts, T-shirts , lightweight fine knit roll , polo or turtle necked jumpers and pullovers , undervests and the like, knitted or crocheted , not elastic or rubberized, other than babies ' gar ­ ments, of cotton or synthetic textile fibres ; T-shirts and lightweight fine knit roll, polo or turtle necked jumpers and pullovers of regenerated textile fibres , other than babies ' garments F D IRL I UK GR EEC 1 206 3 069 13 253 997 2 7 675 1 239 3 123 18 327 1 079 3 7 983 5 ex 60.05 A I II b 4 hh ) 1 1 aaa) bbb) ccc) ddd ) eee ) 22 bbb) ccc ) ddd ) eee ) fff) , 60.05-01 ; 31 ; 33 ; 34 ; 35 ; 36 ; 39 ; 40 ; 41 ; 42 ; 43 Outer garments and other articles , knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing acces ­ sories : Jerseys, pullovers , slip-overs, waist ­ coats , twinsets, cardigans bed-jackets and jumpers, knitted or crocheted, not elastic or rubberized , ofwool , of cotton or of man-made textile fibres 1 000 pieces BNL DK F D IRL I UK GR EEC 5 724 113 397 4 899 26 658 7 569 2 19 388 5 771 147 510 5 047 34 771 7 688 3 19 971 6 61.01 B V d) 1 2 3 e ) 1 2 3 61.02 B II e ) 6 aa ) bb ) cc) 61.01-62 ; 64 ; 66 ; 72 ; 74 ; 76 61.02-66 ; 68 ; 72 Men's and boys' outer garments : Women's , girls' and infants' outer gar ­ ments : B. Other : Men's and boys' breeches, shorts and trousers , of woven fabric ; women's , girls' and infants ' trousers and slacks, of woven fabric, ofwool , of cotton or of man-made textile fibres 1 000 pieces BNL DK F D IRL I UK GR EEC 829 8 148 1 875 8 69 332 2 3 271 841 9 170 1 901 10 92 360 3 3 386 No L 76/4 Official Journal of the European Communities 21 . 3 . 81 Cate ­ CCT heading No NIMEXE codes 1981 Description Unit Member Quantity gory States 1981 1982 7 60.05 A II b ) 4 aa ) 22 33 44 55 61.02 B II e) 7 bb) cc) dd) 60.05-22 ; 23 ; 24 ; 25 61.02-78 ; 82 ; 84; Outer garments and other articles, knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing acces ­ sories : II . Other: Women's , girls' and infants' outer garments : B. Other Women's, girls' and infants' blouses and shirt-blouses, knitted , crocheted (not elastic or rubberized) or of woven fabric, of wool, of cotton or of man-made textile fibres 1 000 pieces BNL DK F D IRL I UK GR EEC 658 14 56 1 261 2 70 285 2 2 348 661 15 61 1 267 3 81 293 3 2 384 8 61.03 A Men's and boys' undergarments, including collars , shirt fronts and cuffs : 1 000 pieces BNL DK 1 306 7 1 343 8 61.03-11 ; 15 ; 19  Men's and boys' shirts of woven fabric, of wool , of cotton or of man ­ made textile fibres F D IRL I UK GR EEC 67 6 275 4 228 781 2 8 670 67 6 300 5 251 807 3 8 784 21 . 3 . 81 Official Journal of the European Communities No L 76/5 GROUP II Cate ­ CCT heading No NIMEXE codes 1981 Description Unit Member Quantity gory States 1981 1982 10 60.02 Gloves, mittens and mitts, knitted or 1 000 BNL 1458 1 463 A crocheted, not elastic or rubberized : pairs DK 93 104 60.02-40  Gloves, mittens and mitts, knitted or F D IRL I UK GR EEC 753 2 017 805 2 060crocheted, not elastic or rubberized, impregnated or coated with artificial plastic materials 9 136 393 8 4 867 1 1 165 445 9 5 062 11 60.02 Gloves, mittens and mitts, knitted or 1 000 BNL 2 161 2 168 B crocheted , not elastic or rubberized : pairs DK 37 43 60.02-50; 60 ; 70; 80  Gloves, mittens and mitts , knitted or F D IRL I UK GR EEC 386 1 809 62 618 1 393 8 6 474 429 1 876 64 677 1466 9 6 732 crocheted, not elastic or rubberized, other than those of category 10, of wool , of cotton or ofman-made textile fibres 12 60.03 Stockings, under stockings, socks , ankle ­ 1 000 BNL 1450 1 594 A B 1 socks, sockettes and the like , knitted or crocheted, not elastic or rubberized : pairs DK F 4 615 1 523 4 628 1 684 11 b ) C . D 60.03-11 ; 19 ; 20 ; 27 ; 30; 90  Other than women's stockings of synthetic textile fibres D IRL I UK GR EEC 12 429 46 698 4 396 25 25 177 12 473 55 821 4 755 28 26 036 13 60.04 Under garments, knitted or crocheted, not 1 000 BNL 206 214 B IV h) 1 cc) elastic or rubberized : pieces DK 15 18 2 dd) d ) 1 cc) 2 cc) 60.04-48 ; 56 ; 75 ; 85  Men's and boys' underpants and briefs , women's , girls' and infants' (other than babies') knickers and briefs, of cotton F D IRL 1 UK GR EEC 361 729 5 75 117 3 1 509 375 745 6 93 145 4 1 600 or of synthetic textile fibres 14 A 61.01 Men's, and boys' outer garments : I 00 (1 BNL 185 202 A I 61.01-01  Coats of impregnated , coated or covered textile fabric of heading No 59.08,59.11 or 59.12 picccs DK F D IRL I UK GR EEC 14 110 1 529 5 72 113 5 2 033 18 124 1 541 6 90 ' 140 7 2 12X No L 76/6 Official Journal of the European Communities 21 . 3 . 81 Cate ­ gory CCT heading No NIMEXE codes 1981 Description Unit Member States Qua 1981 itity 1982 14 B 61.01 B V b) 1 2 3 61.0141 ; 42 ; 44 ; 46 ; 47 Men's and boys' outer garments ;  Overcoats , raincoats and other coats ; cloaks and capes, of woven fabric, other than those of category 14A, of wool, of cotton or of man-made textile fibres 1 000 pieces BNL DK F D IRL I UK GR EEC 13 4 14 229 1 11 18 2 291 16 4 17 232 1 14 22 3 309 15 A 61.02 Bla) 61.02-05 Women's , girls' and infants' outer garments : B. Other :  Coats of impregnated, coated or covered textile fabric of heading No 59.08 , 59.11 or 59.12 1 000 pieces BNL DK F D IRL I UK GR EEC 53 7 45 1 026 2 36 57 5 1 233 60 9 55 1 036 3 44 70 7 1 284 16 61.01 B Ve) 1 2 3 61.01-51 ; 54 ; 57 Men's and boys's outer garments :  Suits, of woven fabric ( including coordinate suits consisting of two or three pieces which are ordered, packed, consigned and normally sold together), of wool, of cotton or of man-made textile fibres 1 000 pieces BNL DK F D IRL I UK GR EEC 6 2 17 353 1 9 27 2 417 7 2 19 355 1 10 29 3 426 17 61.01 B Va) 1 2 3 61.01-34 ; 36 ; 37 Men's and boys' outer garments :  Jackets and blazers, of woven fabric, of wool, of cotton or of man-made textile fibres 1 000 pieces BNL DK F D IRL I UK GR EEC 21 6 37 500 2 30 46 2 644 25 7 44 500 2 36 56 3 673 18 61.03 B C 61.03-51 ; 55 ; 59 ; 81 ; 85 ; 89 Men's and boys' under garments , including collars , shirt fronts and cuffs :  Under garments , other than shirts, of woven fabric, of wool, of cotton or of man-made textile fibres Tonnes BNL DK F D IRL I UK GR EEC 188 23 42 358 . 3 35 102 2 753 189 24 48 363 3 40 114 3 784 21 . 3 . 81 Official Journal of the European Communities No L 76/7 Quantity Cate ­ gory CCT heading No NIMEXE codes 1981 Description Unit Member States 1981 1982 19 61.05 B I III Handkerchiefs : B. Other : 1 000 pieces 61.05-30 ; 99 - Handkerchiefs of cotton fabric of a value not exceeding 15 EUA/kg, other than of silk, of noil or of other waste silk BNL DK F D IRL I UK GR EEC 617 21 538 1 618 7 103 162 10 3 076 620 26 570 1 665 9 128 201 12 3 231 20 Tonnes62.02 B I a ) c) Bed linen , table linen, toilet linen and kitchen linen ; curtains and other furnishing articles : 13 1 6 114B. Other :  Bed linen, of woven fabric BNL DK F D IRL I UK GR EEC 14 1 7 114 6 9 3 155 62.02-12 ; 13 ; 19 2 148 21 Men's and boys' outer garments : 1 000 pieces 61.01 B IV 61.02 B II d) Women's, girls' and infants' outer garments : B. Other : BNL DK F D IRL I UK GR EEC 80 8 160 2 048 2 40 63 2 2 403 90 10 176 2 094 3 48 76 3 2 500 61.01-29 ; 31 ; 32 61.02-25 ; 26 ; 28  Parkas, anoraks, wind cheaters and the like , of woven fabric, of wool, of cotton or of man-made textile fabrics 22 Tonnes56.05 A Yarn of man-made fibres (discontinuous or waste), not put up for retail sale : A. Of sythetic textile fibres :  Yarn of synthetic textile fibres (discontinuous or waste), not put up for retail sale BNL DK F D IRL I UK GR EEC 659 321 839 2 624 11 403 1 480 6 6 343 686 324 916 2 651 12 446 1 555 7 6 597 56.05-03 ; 05 ; 07 ; 09 ; 11 13 ; 15 ; 19 ; 21 ; 23 : 25 28 ; 32 ; 34 ; 36 ; 38 ; 39 42 ; 44 ; 45 ; 46 ; 47 22 a 56.05-21 ; 23 ; 25 ,- 28 ; 32 ; 34 ; 36 a) Of which : Acrvlic varn UK 900 936 23 56.05 B Yarn, of man-made fibres (discontinuous or waste), not put up for retail sale : Tonnes B. Of regenerated textile fibres : 56.05-51 ; 55 ; 61 ; 65 ; 71 ; 75 ; 8 1 ; 85;91 ; 95;99 Yarn of regenerated textile fibres (discontinuous or waste), not put up for retail sale BNL DK F D IRL I UK GR EEC 1 705 19 123 771 6 532 150 4 3 310 1 714 23 146 823 7 547 178 5 3 443 No L 76/8 Official Journal of the European Communities 21 . 3 . 81 Cate ­ CCT heading No NIMEXE codes 1981 Description Unit Member Quantity gory States 1981 1982 24 60.04 B IV b) 1 bb) d ) 1 bb) 60.04-47 ; 73 Under garments , knitted or crocheted, not elastic or rubberized :  Men's and boys' pyjamas, knitted or crocheted, of cotton or of synthetic textile fibres 1 000 pieces BNL DK F D IRL I UK GR EEC 72 7 45 1 020 8 48 57 2 1 259 78 9 53 1024 9 54 68 3 1 297 25 60.04 B IV b) 2 aa) Under garments knitted or crocheted , not elastic or rubberized : 1 000 pieces BNL DK 127 7 132 9 bb) d ) 2 aa) bb) 60.04-51 ; 53 ; 81 ; 83  Women's, girls and infants ' (other than babies') pyjamas and night ­ dresses , knitted or crocheted , of cotton or of synthetic textile fibres F D IRL I UK GR EEC 46 828 2 37 85 2 1 134 57 832 3 46 98 3 1 180 26 60.05 A II b ) 4 cc ) 1 1 22 Outer garments and other articles , knitted or crocheted, not elastic or rubberized : 1 000 pieces BNL DK F 111 13 81 120 15 93 . » 44 60.05-45 ; 46 ; 47 ; 48 A. Outer garments and clothing acces ­ sories : : II . Other : D IRL I UK GR EEC 2 322 5 66 98 2 2 696 2 326 5 76 113 3 2 751 61.02 B II e ) 4 bb) Women's girls' and infants' outer garments : cc) dd) ee ) 61.02-48 ; 52 ; 53 ; 54  Women's , girls ' and infants ' (other than babies') dresses, of woven fabric or knitted or crocheted 27 60.05 A II b) 4 dd) 61.02 B II e) 5 aa ) bb ) cc ) 60.05-51 : 52 : 54 ; 61.02-57 ; 58 ; 62 58 Outer garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing acces ­ sories : II . Other : Women's , girls' and infants' outer garments :  Women's, girls' and infants' (other than babies') skirts including divided skirts, of woven fabric or knitted or crocheted 1 000 pieces BNL DK F D IRL I UK GR EEC 82 6 37 958 2 82 86 2 1 255 87 7 41 962 2 88 91 3 1 281 21 . 3 . 81 Official Journal of the European Communities No L 76/9 Quantity Cate ­ gory CCT heading No NIMEXE codes 1981 Description Unit Member States 1981 28 60.05 A II b) 4 ee ) 1000 pieces Outer garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing acces ­ sories : BNL DK F D IRL I UK GR EEC 56 4 27 316 23 64 2 493 II . Other : 60.05-61 : 62 ; 64  Knitted or crocheted trousers (except shorts), other than for babies , of wool, of cotton or of man-made fibres 1982 60 5 33 318 2 27 75 3 523 256 16 190 1401 5 80 126 3 2 076 30 A 61.04 B I Women's , girls' and infants' under garments : 1 000 pieces 61.04-11 : 13 : 18  Pyjamas and nightdresses of woven fabric, of wool , of cotton or of man ­ made fibres BNL DK F D IRL I UK GR EEC 248 13 166 1 396 4 68 102 2 1 996 No L 76/10 Official Journal of the European Communities 21 . 3 . 81 GROUP III Cate ­ CCT heading No NIMEXE codes 1981 Description Unit Member Quantity gory States 1981 1982 33 51.04 A III a) Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip of heading No 51.01 or 51.02 : A. Woven fabrics of synthetic textile fibres Tonnes BNL DK F D IRL I UK GR 46 2 83 345 63 84 10 48 3 87 372 67 92 12 62.03 B II b ) 1 51.04-06 62.03-96 Sacks and bags, of a kind used for the packing of goods ; B. Of other textile materials ; II . Other;  Fabrics made from strip or the · like of polyethylene or polypropylene, of a width of less than 3 m; sacks of 1 fabric made from strip or the like of polyethylene or polypropylene , of a width of less than 3 m EEC 641 681 37 56.07 B Woven fabrics of man-made fibres (discontinuous or waste): Tonnes BNL DK 972 148 1 019 167 56.07-50 ; 51 ; 55 ; 56 ; 59 ; 60 ; 61 ; 65 ; 67 ; 68 ; 69 ; 70 ; 71 ; 72 ; 73 ; 74 ; 77 ; 78 ; 82 ; 83 ; 84 ; 87 B. Of regenerated textile fibres : Woven fabrics of regenerated textile fibres (discontinuous or waste), other than narrow woven fabrics , pile fabrics ( including terry fabrics) and chenille fabrics F D IRL I UK GR EEC 509 1 593 57 4 669 1 568 10 9 526 565 1 800 65 4 693 1 778 11 10 098 67 60.05 A II b ) 5 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : Tonnes BNL DK 127 4 128 5 B 60.06 B II III Knitted or crocheted fabric and articles thereof, elastic or rubberized (including elastic kneecaps and elastic stockings): B. Other : F D IRL I UK 52 252 3 18 160 63 261 4 24 168 60.05-93 ; 94; 95 ; 96 ; 97; 98 ; 99 60.06-92 ; 96 ; 98  Clothing accessories and other articles (except garments) knitted or crocheted, not elastic or rubberized; articles (other than bathing costumes), of knitted or crocheted fabric, elastic or rubberized, of wool, of cotton or of man-made fibres GR EEC 3 619 4 657 21 . 3 . 81 Official Journal of the European Communities No L 76/ 11 GROUP IV Cate ­ CCT heading No NIMEXE codÃ ©s 1981 Pescription Unit Member Quantity gory States 1981 1982 71 60.05 A II b) 1 Outer garments and other articles, knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing acces ­ sories : II . Other : Tonnes BNL DK F ' D IRL I 10 1 8 43 1 3 10 1 10 45 1 4 60.05-06 ; 07 ; 08 ; 09 Babies' outer garments, knitted or crocheted , of wool , of cotton or of man-made fibres UK GR EEC 7 2 75 8 3 82 74 60.05 A II b) 4 gg) 1 1 22 33 44 Outer garments and other articles , knitted or crocheted, not elastic or rubberized : Tonnes BNL DK 17 2 17 2 A. Outer garments and clothing acces ­ sories : II . Other : F D IRL I 6 58 8 8 60 9 60.05-71 ; 72 ; 73 ; 74  Women's , girls' and infants' (other than babies') suits and costumes (including coordinate suits consisting of two or three pieces which are ordered, packed consigned and normally sold together, knitted or crocheted , not elastic or rubberized , of wool , ot cotton or of man ­ made fibres UK GR EEC 28 2 121 30 3 129 75 60.05 A II b) 4 ff) Outer garments and other articles, knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing acces ­ sories : II . Other : 1 000 pieces BNL DK F D IRL I UK GR EEC 1 1 18 1 2 2 25 1 2 18 1 2 3 27 No L 76/12 Official Journal of the European Communities 21 . 3 . 81 Cate ­ CCT heading No NIMEXE codes 1981 Description Unit Member Quantity gory States 1981 1982 75" 60.05 60.05-66 ; 68  Men's and boys' suits ( including (cont'd) A II b) 4 ff) coordinate suits consisting of two or three pieces which are ordered, packed, consigned and normally sold together), knitted or crocheted, not elastic or rubberized , of wool, of cotton or of man-made fibres 78 61.01 Men's and boys' outer garments : Tonnes BNL 428 443 A II B III V f) 1 8)1 Ã  61.01-09 ; 24 ; 25 ; 26 ; Men's and boys' woven bath robes, DK 15 19 98 1616 20 94 81 ; 92 ; 95 ; 96 dressing gowns, smoking jackets and similar indoor wear and other outer F D IRL 70 1609 18 77 garments , except garments of catego ­ L ries 6 , 14 A , 14 B , 16 , I "7 , 21 , 76 1 3 and 79 , of wool , of cotton or ot man ­ made textile fibres UK GR EEC 86 2 2 305 121 3 2 414 81 61.02 Women's, girls' and infants' outer Tonnes BNL 112 112 B I b) garments : DK 11 13 lie) B. Other F 81 98 e) 8 aa) D 294 296 9 aa) 61.02-07 ; 22 ; 23 ; 24 ;  Bath robes, dressing gowns, bed IRL 2 3 bb) 85 ; 90 ; 91 ; 92 jackets, and similar indoor wear, and I 39 49 cc) other outer garments, of woven fabric, excluding garments of UK GR 123 2 144 3 categories 6 , 7 , 15 A, 21 , 26 , 27, 29 , EEC76 , 79 or 80 , of wool , of cotton 664 718 or of man-made fibres 83 60.05 A II a) Outer garments and other articles , knitted or crocheted , 'not elastic or rubberized : Tonnes BNL DK 94 8 104 11 b) 4 hh ) 1 1 A. Outer garments and clothing acces ­ F 47 57 22 sories · D 953 956 33 IRL 3 4 44 II . Other : I 39 47 ijij ) 11 60.05-04 ; 76 ; 77 ; 78 ; Outer garments , knitted or croche ­ UK 202 224 kk) 1 1 79 ; 81 ; 85 ; 88 89 ; 90 ; ted, not elastic or rubberized, other GR 2 3 11 ) 1 1 91 than garments of categories 5, 7, EEC 1 348 1 406 22 26, 27, 28 , 71 , 72, 73 , 74 and 75 , 33 of wool, of cotton or of man-made 44 textile fibres 21 . 3 . 81 Official Journal of the European Communities No L 76/13 GROUP V Cate ­ CCT heading No NIMEXE codes 1981 Description Unit Mfember Quantity gory States 1981 1982 91 62.04 Tarpaulins , sails, awnings, sunblinds, Tonnes BNL 72 73 A II tents and camping goods : DK 20 20 B II 62.04-23 ; 73  Tents F D IRL I UK GR EEC 140 256 4 40 51 12 591 140 274 5 45 59 13 627 97 59.05 Nets and netting made of twine, cordage or rope, and made up fishing nets of yarn, twine, cordage or rope : Tonnes BNL DK F 37 17 50 38 17 53 59.05-1 1 ; 21 ; 29 ; 91 ;  Nets and netting made of twine, D 79 82 99 cordage, rope or cables , and made IRL I UK GR EEC 39 42 9 38 105 384 up fishing nets of yarn , twine, cordage or rope 7 34 100 363 110 62.04 Tarpaulins, sails, awnings, sunblinds, Tonnes BNL 122 141 A III tents and camping goods : DK 67 69 B III 62.04-25 ; 75  Pneumatic mattresses, of woven fabric F D 226 881 8 262 900 IRL 9 I 83 100 UK 529 550 GR 5 6 EEC 1 921 2 037 111 62.04 Tarpaulins, sails , awnings, sunblinds , Tonnes BNL 51 51 A IV tents and camping goods : DK 2 2 B IV 62.04-29 ; 79  Camping goods, of woven fabric, other than pneumatic mattresses and tents F D IRL 5 49 7 50 1 I UK GR EEC 16 21 3 147 18 23 4 156 112 62.05 Other made up textile articles ( including Tonnes BNL 188 189 A dress patterns): DK 5 7 B D E 62.05-01 ; 10 ; .M); 93 ;  Other made up textile articles except FD IRL I UK GR EEC 113 271 7 22 58 6 670 123 278 8 30 68 7 710 98 those of category 113 or 114